EXHIBIT 99.3 UIL HOLDINGS CORPORATION PRO FORMA FINANCIAL INFORMATION (UNAUDITED) On May 25, 2010, UIL Holdings Corporation (the “Registrant” or “UIL Holdings”) entered into a Purchase Agreement (the “Purchase Agreement”), by and between Iberdrola USA, Inc. (f/k/a Energy East Corporation, the “Seller”) and UIL Holdings.The Purchase Agreement provides for the sale to UIL Holdings (the “Acquisition”) of (i) Connecticut Energy Corporation (“CEC”), the owner of The Southern Connecticut Gas Company (“SCG”), (ii) CTG Resources, Inc. (“CTG”), the owner of Connecticut Natural Gas Corporation (“CNG”), and (iii) Berkshire Energy Resources (BER), the owner of The Berkshire Gas Company (“Berkshire”, and together with CEC, CTG, BER, SCG and CNG, the “Target Companies”). Each of CEC, CTG and BER is a wholly owned subsidiary of Seller. Pursuant to the Purchase Agreement, at closing UIL Holdings will acquire all of the outstanding shares of capital stock of CEC, CTG and BER for aggregate consideration of $1.296 billion, less net debt assumed of approximately $411 million resulting in an expected cash payment at closing of approximately $885 million, subject to post-closing adjustments.This sale is contingent upon obtaining regulatory approvals from public utility regulators in Connecticut for CEG and CTG and Massachusetts for Berkshire.These approvals are expected to occur at different times and UIL Holdings may close the purchase of CEG and CTG without the Berkshire transaction being approved.As provided in the Purchase Agreement, the aggregate consideration payable by UIL Holdings on closing is further subject to adjustment (upward or downward) based upon changes in the net working capital of the Target Companies as of the closing relative to a net working capital target.The working capital adjustment has been included in these pro forma financial statements as of June 30, 2010, however they remain subject to further adjustment at the time of the closing. The Acquisition will be accounted for in accordance with the acquisition method of accounting and the regulations of the SEC. The Unaudited Pro Forma Condensed Combined Financial Statements (pro forma financial statements) have been derived from: · the consolidated financial statements of UIL Holdings as of and for the year ended December 31, 2009 included in UIL Holdings’ Form 10-K for the fiscal year then ended; · the consolidated financial statements of UIL Holdings as of and for the six months ended June 30, 2010 (unaudited) included in UIL Holdings’ Form 10-Q for the quarterly period ended June 30, 2010; · the combined financial statements of CEC and CTG as of and for the year ended December 31, 2009; · the condensed combined financial statements of CEC and CTG as of and for the six months ended June 30, 2010 (unaudited); · the financial statements of Berkshire as of and for the year ended December 31, 2009; and · the financial statements of Berkshire as of and for the six months ended June 30, 2010 (unaudited). The Unaudited Pro Forma Condensed Combined Statements of Income (pro forma statements of income) for the six months ended June 30, 2010 and year ended December 31, 2009 give effect to the Acquisition as if it were completed on January 1, 2009. The Unaudited Pro Forma Condensed Combined Balance Sheet (pro forma balance sheet) as of June 30, 2010 gives effect to the Acquisition as if it were completed on June 30, 2010.These unaudited pro forma financial statements should be read in conjunction with the accompanying notes. The historical consolidated financial information has been adjusted in the pro forma financial statements to give effect to pro forma events that are: (1) directly attributable to the Acquisition; (2) factually supportable; and (3) with respect to the statements of income, expected to have a continuing impact on the combined results of UIL Holdings and the Target Companies. The pro forma financial statements do not reflect any cost savings (or associated costs to achieve such savings) from operating efficiencies or restructuring that could result from the Acquisition.Further, the pro forma financial statements do not reflect the effect of any regulatory actions that may impact the pro forma financial statements when the Acquisition is completed. The pro forma statements of income for the six months ended June 30, 2010 and year ended December 31, 2009 include certain nonrecurring charges.The pro forma statement of income for the six months ended June 30, 2010 includes an after-tax goodwill impairment charge of $249.8 million at CEC and CTG, and certain nonrecurring offsets to expenses totaling $2 million after-tax.The pro forma statement of income for the year ended December 31, 2009 includes nonrecurring expenses totaling $12 million after-tax. Assumptions and estimates underlying the pro forma adjustments are described in the accompanying notes, which should be read in connection with the pro forma financial statements. Since the pro forma financial statements have been prepared in advance of the close of the Acquisition, the final amounts recorded upon closing may differ materially from the information presented.These estimates are subject to change pending further review of the assets acquired and liabilities assumed. The pro forma financial statements have been presented for illustrative purposes only and are not necessarily indicative of results of operations and financial position that would have been achieved had the pro forma events taken place on the dates indicated, or the future consolidated results of operations or financial position of the combined company.The pro forma results of operations for the six-month period ended June 30, 2010 do not necessarily represent 50% of the ultimate result for the full year 2010.For example, electric and gas revenues vary by season, with the highest revenues typically in the third quarter for electric revenues and in the first quarter for gas revenues. UIL HOLDINGS CORPORATION, CONNECTICUT ENERGY CORPORATION AND CTG RESOURCES, INC., AND THE BERKSHIRE GAS COMPANY UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF INCOME (In Thousands except per share amounts) For the Six Months Ended June 30, 2010 UIL CEC and Pro Forma Adjustments Pro Forma Holdings (a) CTG (a) Berkshire (a) (b) Other Combined Operating Revenues $ ) $ - $ Operating Expenses Fuel and purchased power ) - Other operating expenses ) ) (d) Depreciation and amortization ) - Goodwill impairment charge - Taxes - other than income taxes ) - Total Operating Expenses ) ) Operating Income ) ) ) Other Income and (Deductions), net - Interest Charges, net ) (c) Income Before Income Taxes and Equity Earnings ) Income Taxes ) (c)(d) Income Before Equity Earnings ) Income (Loss) from Equity Investments ) ) (3
